29 N.Y.2d 524 (1971)
In the Matter of the Town of Islip, Appellant,
v.
Carl B. Stoye, Respondent.
Court of Appeals of the State of New York.
Argued May 26, 1971.
Decided June 10, 1971.
Burton H. Mars, Town Attorney (Edward S. Raskin of counsel), for appellant.
Paul E. Fitzmorris for respondent.
Concur: Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Chief Judge FULD and Judge BURKE dissent and vote to affirm on the opinion at the Appellate Division.
Order reversed, without costs, and the order of Special Term reinstated in the following memorandum: Upon respondent's failure to file a claim within six months after his cause of action accrued (Town Law, § 65, subd. 3), his potential right to commence *526 an action terminated; and the time limitation that thereupon became effective to bar his action also foreclosed his right to demand arbitration under the contract (CPLR 7502, subd. [b]).